Citation Nr: 1111380	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  09-37 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a herniated nucleus pulposus of the cervical spine, postoperative (cervical spine disability).


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to September 1997.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision from the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records show that he sustained neck and arm pain in 1990.  A large herniated nucleus pulposus of C5-C6 was discovered in 1993 and he underwent surgery.  

Post-service treatment records note that he underwent surgery of left C6-C7 in July 2002.  

Based on the evidence of an inservice herniated nucleus pulposus and subsequent cervical spine surgery, a VA examination should be conducted and an opinion obtained to determine the nature and etiology of any current cervical spine disability.  See 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether the Veteran has a current cervical spine disability.  If a current disability is diagnosed, the examiner should state whether it is at least as likely as not (i.e. to at least a 50-50 degree of probability) that any disability is etiologically related to service, specifically the C5-C6 herniated nucleus pulposus.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report.

2.  Then readjudicate the claim.  If the claim continues to be denied, send the Veteran a supplemental statement of the case and give him time to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

